Citation Nr: 1226827	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a deviated septum, status post-rhinoplasty.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1975 to September 1978 and from May 1981 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In an April 2012 letter, the appellant's representative stated that the appellant has long suffered from depression (or other mental conditions) due to his health concerns about being exposed to radiation for six consecutive months in service.  He requested a psychiatric VA examination.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that further development is necessary prior to adjudication of the appellant's claims.  

The appellant claims that he is entitled to service connection for a deviated nasal septum, status post rhinoplasty.  The appellant claims that his nose was injured in service when he was accidentally hit in the face with a shovel.  (June 2012 Board Hearing Transcript (Tr.) at 7)  The appellant's service treatment records reflect that he had nasal reconstruction surgery in March 1977.  At the time of the surgery, he reported he had a history of nasal trauma, the most recent of which was in January 1975.  A March 1977 service treatment record for follow-up for nasal deformity and septal density indicates that it was six months after the original injury.  A June 1978 service treatment record indicated that the appellant was still having problems relating to his nose.  He noted no nasal trauma in the interval.  The appellant was provided with a VA examination in August 2007 to determine the etiology of his nasal disability.  The VA examiner stated that the nasal obstruction was caused by a combination of residual septal deviation and allergic rhinitis.  The VA examiner did not indicate whether the disability was specifically related to service.  The appellant's service treatment records indicate that he was diagnosed with allergic rhinitis and a deviated nasal septum in service and he has contended that he experienced nasal trauma during service.  The appellant's service treatment records indicate the appellant experienced nasal trauma prior to service, and may have had nasal trauma in service.  A March 1977 operation report notes that there was some question of trauma at this time either initially postoperative or while the patient was on pass.  As the August 2007 VA examiner did not specifically indicate whether the appellant's nasal disability was related to service, the VA examination is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a new VA examination to determine the etiology of the appellant's nasal disability is necessary.

The appellant's back was evaluated at a VA examination in August 2007.  The VA examiner noted that the evaluation was somewhat compromised by the lack of medical records from the various private health care providers involved in the care of the appellant.  Private treatment records have since been added to the claims file.  Thus, the August 2007 VA examination is inadequate.  In a January 2010 letter, S.M., M.D., opined that the appellant's lumbar herniated disc was causally related to events that occurred during his military service.  Dr. S.M. noted that he had reviewed service medical records shown to him by the appellant.  Dr. S.M. stated that the appellant informed him that he had been a paratrooper while in the service and that injuries were related to parachute jumps.  The specific back injuries noted by Dr. S.M. include an injury from October 1976.  An October 1976 service treatment record reflects that the appellant had lower back pain following pulling/lifting/hooking tool trailer and shoveling in the morning with sudden onset.  There is no indication the low back strain was related to parachute jumps.  Similarly, there is no indication the appellant had back complaints related to parachute jumps in September 1977 and November 1982 service treatment records.  Thus, Dr. S.M.'s statement is inaccurate.  However, as the January 2010 letter indicates that the appellant's back disability may be related to service, and the August 2007 VA examination was inadequate, a new VA examination is necessary to determine the etiology of the appellant's current back disability.

The appellant contends that he was exposed to blood several times in service, including air inoculations and in several specific incidents.  A June 2009 letter from a VA physician reflects that any of the appellant's exposures to blood and body fluids of other men during service "could have led to Hepatitis infection if any of the source of blood and fluids happened to be Hepatitis C positive."  The physician stated that on one occasion, the head of a serviceman was split open and the appellant was exposed to large amounts of his blood on his face.  On a second occasion, two individuals were attacked by sharks and there was a great deal of blood.  The appellant was required to clean the area without gloves or protection.  On a third occasion the appellant was vaccinated with an air vaccination gun.  As the appellant has a current diagnosis of hepatitis C and the June 2009 letter indicates the condition may be related to service, to include exposure to blood or air inoculation, a VA examination is necessary to decide the claim.

It does not appear that the appellant's complete service personnel records from both of his periods of service have been associated with the claims file.  The appellant contended that he was exposed to blood on the same day that he was issued an Article 15.  (Tr. at 15)  Only the appellant's personnel records from his second period of service appear to have been associated with the claims file.  As the complete personnel records from the Veteran's first period of service are potentially relevant to the appellant's claim, an attempt should be made to obtain them.

The appellant stated that he is receiving Social Security Administration benefits.  (Tr. at 32)  He indicated that he was receiving the benefits for his back.  As such, VA has been put on notice of the possible existence of relevant Social Security Administration records.  The claims folder does not reflect that the RO has requested the records from the Social Security Administration.  Because the Social Security Administration records may be pertinent to the adjudication of the appellant's claim, the Board finds that reasonable efforts should be made to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain SSA records when they may be relevant).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's Social Security Administration records.  If no records are available, the claims file must indicate this fact.

2.  Obtain the appellant's complete service personnel records from his first period of service.  If no records are available, the claims file must indicate this fact.

3.  After completion of steps 1 and 2, schedule the appellant for a VA examination to determine whether it is at least as likely as not that the appellant has a nasal disability, to include a deviated septum, status post-rhinoplasty, that is related to service.

For purposes of this examination, the VA examiner should assume that the appellant's statements regarding being hit in the face with a shovel during service are credible.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After completion of steps 1 and 2, schedule the appellant for a VA examination to determine whether it is at least as likely as not that the appellant has a back disability that is related to service. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  After completion of steps 1 and 2, schedule the appellant for a VA examination to determine whether it is at least as likely as not that his hepatitis C is related to service, to include air gun inoculation, exposure to blood, and/or allergy shots.  (See June 2012 hearing testimony)  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for deviated septum, status post-rhinoplasty, a low back disability, and hepatitis C.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



